DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/510,130, Applicant’s response filed on 09/02/2021.  No claims are currently amended by Applicant.  Claims 1-21 are currently pending in this application. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/02/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments filed 09/02/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

6.          Claim(s) 1-4, 6-8, 10, 12-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GRAHAM et al. (US PG Pub No. 2020/0083736).

7.          With respect to claim 1, GRAHAM teaches:
	a metal wire (see a inductive coil formed of a length of metal wire, Abstract); and
a layer formed on the metal wire, the layer comprising an iron oxide compound (see layer formed and surrounding conductive core of metal wire coil, Abstract; see surface of wire coil being plated with an alloy including iron, para 20; metal oxide is iron oxide, see claims 2-3 of reference).

8.          With respect to claim 2, GRAHAM teaches:
wherein the layer formed on the metal comprises at least a metal selected from the group consisting of nickel and zinc (see layer including nickel,, iron, alloy, para 20).

9.          With respect to claim 3, GRAHAM teaches:
wherein the layer further comprises one or more of a metal selected from the group consisting of cobalt, copper, magnesium, and manganese (see copper layer, para 41).

10.          With respect to claim 4, GRAHAM teaches:
xMi-x)304, where M is any metal selected from the group consisting of Co, Cu, Mg, Mn, Ni, and Zn and x is equal to or between 0 and 0.5 (see copper layer, see layer including nickel,, iron, alloy, para 20).

11.          With respect to claim 6, GRAHAM teaches:
wherein an oxide coat is present on a surface of the layer (see layer formed and surrounding conductive core of metal wire coil, Abstract; see surface of wire coil being plated with an alloy including iron, para 20; metal oxide is iron oxide, see claims 2-3 of reference).

12.          With respect to claim 7, GRAHAM teaches:
wherein the an iron oxide compound is at least partially cracked (see cracked or disjoint patterns of material, cracked/disjoint regions, para 46-49).

13.          With respect to claim 8, GRAHAM teaches:
wherein the article is configured as a coil of a wireless charging apparatus (see battery of an electronic device, being charged by receiving power of an inductive charging apparatus with an inductive coil, para 3-5, 20-22, 26-28).

14.          With respect to claim 10, GRAHAM teaches:
(see plated layer of iron oxide at 1-1.5 micron – within claimed range, para 48).

15.          With respect to claim 12, GRAHAM teaches:
wherein the layer comprises ferrite (see ferrite material as part of layer on coil, para 40-41).

16.          With respect to claim 13, GRAHAM teaches:
Electrodepositing a layer on a metal wire (see electro-plating or plating a layer on a metal wire coil, Abstract);
wherein the layer comprises iron (see layer including nickel, iron, alloy, para 20); and 
anodizing at least a portion of the layer to form an iron oxide compound (layer formed and surrounding conductive core of metal wire coil, Abstract; see surface of wire coil being plated with an alloy including iron, para 20; metal oxide is iron oxide, see claims 2-3 of reference).

17.          With respect to claim 14, GRAHAM teaches:
wherein the an iron oxide compound further comprises one or more of a metal selected from the group consisting of cobalt, copper, magnesium, manganese, nickel, and zinc (see copper layer, see layer including nickel,, iron, alloy, para 20).

GRAHAM teaches:
an iron oxide compound is of the form (FexMl-x)304, where M is any metal selected from the group consisting of Co, Cu, Mg, Mn, Ni, and Zn and x is equal to or between 0 and 0.5 (see copper layer, see layer including nickel,, iron, alloy, para 20).

19.          With respect to claim 17, GRAHAM teaches:
wherein an oxide coat is present on a surface of the layer (see layer formed and surrounding conductive core of metal wire coil, Abstract; see surface of wire coil being plated with an alloy including iron, para 20; metal oxide is iron oxide, see claims 2-3 of reference).

20.          With respect to claim 18, GRAHAM teaches:
wherein the layer is at least partially cracked after anodization (see cracked or disjoint patterns of material, cracked/disjoint regions, para 46-49).

21.          With respect to claim 19, GRAHAM teaches:
wherein the metal wire comprising the layer is configured as a coil of a wireless charging apparatus (see battery of an electronic device, being charged by receiving power of an inductive charging apparatus with an inductive coil, para 3-5, 20-22, 26-28).


Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claims 5, 9, 11, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRAHAM et al. (US PG Pub No. 2020/0083736), in view of Luzinksi et al. (US PG Pub No. 2018/0343042)

24.          With respect to claims 5 and 16: 
	GRAHAM appears to be silent regarding:
wherein the article further comprises a polymeric coating on the layer.
However, Luzinksi teaches:
wherein the article further comprises a polymeric coating on the layer (see polymeric material as part of coatings/layers on inductor coil metal wire, para 65).
Luzinski into the invention of GRAHAM for at least the following reasons: the polymeric material aids in giving the metal wire additional flexibility without degrading the wire or layers/coatings that are formed onto it, which improves durability and reliability of the metal coil in the field or in a device (see description of polymeric material and use therein, para 65-66 of Luzinski), which would also similarly improve the coil design disclosed in GRAHAM.

25.          With respect to claims 9 and 20:
	GRAHAM appears to be silent regarding:
wherein the metal wire has a core with a diameter equal to or between 50 µm and 150 µm.
However, Luzinksi teaches:
wherein the metal wire has a core with a diameter equal to or between 50 µm and 150 µm (see core layers of metal coil having a thickness of 0.1 mm (100 micron/µm).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the specific core diameter of Luzinski into the invention of GRAHAM for at least the following reasons: Luzinksi suggests that the core can have a thickness of roughly 100 micron for purposes of fitting the coil into a device incorporating micron and nano-scale electronics, which would also similarly improve the coil design disclosed in GRAHAM.


	GRAHAM appears to be silent regarding:
wherein the layer comprising the iron oxide compound is nanocrystalline and/or amorphous.
However, Luzinksi teaches:
wherein the layer comprising the iron oxide compound is nanocrystalline and/or amorphous (see amorphous metal sheets, nano-crystalline metal sheets as part of inductor coil, para 95).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated making the iron oxide nanocrystalline or amorphous, as done in Luzinski, into the invention of GRAHAM for at least the following reasons: Luzinksi suggests that such amorphous or nano-crystalline material can aid in the magnetic shielding effects of the metal coil core (see Luzinksi, para 95), which would also similarly improve the coil design disclosed in GRAHAM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851